282 U.S. 508 (1931)
WAITE
v.
UNITED STATES.
No. 103.
Supreme Court of United States.
Submitted January 30, 1931.
Decided February 24, 1931.
CERTIORARI TO THE COURT OF CLAIMS.
Messrs. O. Ellery Edwards and Hyman M. Goldstein were on the brief for petitioner.
Solicitor General Thacher, Assistant Attorney General Rugg, and Mr. H. Brian Holland were on the brief for the United States. They conceded that interest should have been allowed.
MR. JUSTICE HOLMES delivered the opinion of the Court.
This is a suit under the Act of July 1, 1918, c. 114, 40 Stat. 704, 705; U.S. Code, Title 35, § 68, to recover for the unlicensed use of a patented invention. The liability of the United States is established by the findings of the Court of Claims and is not disputed. Neither is there any dispute that the profits that the plaintiff would have made are a proper measure of the damages suffered. The Court of Claims, however, ruled that interest should not be allowed upon the amount so fixed, and a writ of certiorari was granted by this Court upon that question.
The Government, without formally confessing error, states its belief that interest should have been allowed. *509 The statute grants `recovery of his reasonable and entire compensation for such use.' We are of opinion that interest should be allowed in order to make the compensation `entire.' In addition to the purpose of the word, adverted to in Richmond Screw Anchor Co. v. United States, 275 U.S. 331, 343, we cannot doubt that it was intended to accomplish complete justice as between the plaintiff and the United States. See Seaboard Air Line Ry. Co. v. United States, 261 U.S. 299. Brooks-Scanlon Corp. v. United States, 265 U.S. 106. Liggett & Myers Tobacco Co. v. United States, 274 U.S. 215. Phelps v. United States, 274 U.S. 341.
Judgment reversed.